PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Van Michaels CHRISTOPHER et al.
Application No. 14/068,478
Filed: October 31, 2013
Attorney Docket No. 13-091
:
:           CORRECTED
:           DECISION ON PETITION
:
:



This is a corrected decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 01, 2021, to revive the above-identified application.

The decision mailed May 10, 2021, is hereby vacated.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to take appropriate action in a timely manner after the decision of September 30, 2020, by the Patent Trial and Appeal Board. Therefore, the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, a notice of abandonment was mailed on December 31, 2020.  See MPEP 1214.06.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $340.00, and the submission required by 37 CFR 1.114;  (2) the petition fee of $525.00; and (3) a proper statement of unintentional delay.  
 
The handwritten signature on page four of the reply will be accepted by the Office as the required signature under 37 CFR 1.33(b), for the amendment. 1

The Office has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:
Pro Se Assistance, Mail Stop 24
P.O. Box 1450
Alexandria, VA, 22313-1450


Petitioner is encouraged to contact Pro Se Assistance for constructive assistance regarding proper formatting of amendments pursuant to 37 CFR 1.121. Questions regarding the merits of the application should be directed to the examiner. 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.
		
This application is being referred to Technology Center AU 2832 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions




    
        
            
    

    
        1 See page 4 of the 9-page document labeled “Applicant Arguments/Remarks Made in an Amendment” in the image file wrapper (IFW), available via Public PAIR at https://portal.uspto.gov/pair/PublicPair.